               IN THE UNITED STATES MAGISTRATE COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED STATES OF AMERICA,                 PO-18-05051-BLG-TJC
                                           Violation No. 6610150, 6610149,
            Plaintiff,                     6610148, and 6610151.
                                           Location Code: M14
      vs.
                                           AMENDED ORDER TO
 JOSIAH C. BADBEAR,                        AUTHORIZE PAYMENT PLAN
                                           AND VACATE INITIAL
            Defendant.                     APPEARANCE

      Upon the unopposed motion of the United States (Doc. 6) and for good

cause shown,

      IT IS HEREBY ORDERED that the defendant shall pay the total

collateral forfeiture amount of $1370.00 for Violation Notices 6610150,

6610149, 6610148, and 6610151 in thirteen installments consisting of $100.00

on the first day of each month starting December 2018 through December 2019

and one installment of $70.00 on the first day January 2020.

      IT IS FURTHER ORDERED that the Initial Appearance set for October

2, 2018 at 9:00 a.m. is VACATED.

      DATED this 3rd day of October, 2018.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
